ORDER

PER CURIAM.
Terrell Beasley appeals from his conviction after a jury trial of first-degree murder, first-degree assault and two counts of armed criminal action. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err or abuse its discretion in denying the defendant’s motions and overruling his objection and sustaining the State’s objection. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).